Title: To John Adams from François Adriaan Van der Kemp, 10 June 1821
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld 10 June 1821


Indeed you are very kind towards me: I can not reciprocate these proofs of your frendship as by assuring you of my most cordial thankfulness—that may be called, filling the measure—till it runs over—I know, I should receive some tiding from Montzillo—but a Letter—in your own handwriting, I could not expect indeed. Although I do not publish your Letter—this to me—deservedly might be placed next those—which we lately perused. You have done justice to Southwick, insulted by an intolerant clergyman—and you confirmed me in my opinion, which struck me, when I studied in former days your Excellent work in defence of our constitution. You Strewed again some fragrant flowers on my path, as it is so painful to me, to imagine that I should be forgotten, by the few remaining—whom I love and respect—This indeed, is for me the balm of life—and my apprehension—by you at least—will appear excusable, when you reflect, how I was graded with kindnesses, during my late residence in N. Engl. which I have no hope that can be renewed—join to this—that since I returned home—the good Dr Childs was gone—here the Daughter of my frend Mappa continued to be afflicted by the excruciating tict douleureux—The amiable miss Cornelia Platt—while I came to console her sister—and wished to foster the hope of her Recovery—was departed—just at the point—when a new connection in life was to be concluded—Col. Lansingh’s wife—was dangerously bruised by a fall breaking her collar bones and arm in two places—and my old frend Seriba was attacked by a violent fever—all this combined, to prepare me—being enraptured with the sight of your letter—before I had perused it—and the electric impulse was communicated to my wife and daughter—You can thus not surprised, and you will permit me, who honoured me, during forty years—with your esteem—with your frendship—that I renew my most ardent thanks—May you remain entitled to these, till I shall be no more—and why should it not be so? Tyng—whose silence during a considerable time could not lessen my warm attachment to him, renews his favours, and writes me—only two days past—“mr Shaw passed a day or two with our venerable frend—whom he found in good health—and still in the full exercise of his great intellectual powers—So might think a relative, but the candid impartial Tyng adds “He is indeed the wonder of the age! why then might you not survive me?
You decline to judge of J.Q—Report—because he is your son. I presume—but can this be a sufficient reason, to bereave him from your applause—in a Letter to a frend? I confess I am incompetent, but—what was in my sphere—I admired—so much erudition! without a shadow of show—So much solid judgment! Such an elegant stile! my frend J. Luzac would have written in this manner! I send it yesterday to my honoured frend Judge Platt—who respects the writer as a man—a Son—a Husband and Father, and shall pay him I doubt not, the tribute due to his exalted talents—It shall remain a monument of lasting fame—you, who knew him, could alone excuse me—in presuming that I could supply even raw materials to such a master-workman. I finished during this year again three vol—of the Records—the fourth is far advanced—but my eyes are weakening from day to day—yet I will not give it up—
Tyng makes atonement for the whole Eliot family—but besides this—I believe I am in duty bound—to follow your advice and indulge—their temporary indolence—it may be I betray’d in my last Letter a want of forbearance in this respect. I was gratified, to be informed—that Cambridge shall not loose Norton—The Boston Ladies seem to strive with Lorenzo’s—who shall do the most for the splendid luminaries of that country.
I am apprehensive—Europe inclines to fall—nothing—nor grandeur nor wealth could lure me, to fix my permanent residence there—within a century—its grandeur—its wealth—its arts and sciences may be nearly eclipsed by the rising generation of this immense country—It is not presumtif that we shall arrive at the ackme of glory—without some interruptions—some convulsions—the black population in some parts—the unprincipled education in others—the love of power—and domineering in others may cause these—and give them an awful aspect—but they can not be lasting—they can not crush the beautiful fabric—and then—in the last resource, Dr. Sangrado’s Seignare—clysterium donare—iterum Seignare—shall throw of the dreggs—epure the mass, and render America—the future object of admiration on the globe—
do you suppose—that we shall obtain then some information—of the transactions of this puny planet? or shall we be employ’d in higher topics of contemplation? whatever may be of this—may I be blessed by our Heavenly Father! to enjoy a continued existence, how humble my station may be—not far from those—whom I have loved and revered! I pray ardently for your continued health and happiness and remain / My Dear and respected Sir! / Your obliged frend!


Fr. Adr. vander Kemp




